Memorandum by the Court. Relator has appealed from an order of the Clinton Special Term entered in the Clinton County Clerk’s office on June 10, 1944, dismissing- his writ of habeas corpus.
On April 2, 1941, relator was arrested in New York County and was later indicted for the crimes of robbery, first degree, assault, second degree, and carrying a’ dangerous weapon after prior conviction. When arraigned on April 24, 1941, he plead not guilty. However on the trial date, April 30, 1941, he changed his plea to guilty of the crime of robbery, third degree.
On this appeal relator contends that he was induced to plead guilty. The record does not sustain that argument. There is- no proof of fraud, duress, coercion or misrepresentation. The court had jurisdiction and a writ of habeas corpus is not available to him to review the conviction. (Matter of Morhous v. N. Y. Supreme Court, 293 N. Y. 131; People ex rel. Carr v. Martin, 286 N. Y. 27.)
Order affirmed, without costs.